DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 21, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is “unnecessarily restrictive” as claims 1-12 and 18-20 could be examined together without undue search burden as the shaft-less tool with first and second projectors, first and second magnets, and a cable are all elements shared between Groups I and III.  This is found persuasive upon reconsideration. As such, groups I and III are being examined, and group II is effectively withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 129 of fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0014851) (hereinafter “Hansen”) in view of Durvasula (US 2013/0296712).
Regarding claim 1, Hansen discloses a robotic surgical system (“minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot” [0282]), comprising: 
a structured light source (a structured light source is necessitated by “a projector projecting a light pattern” [0282] of fig. 17a, as a patterned light would need to be supplied to the projector in order to project a light pattern); 

a cable (“optical fiber” [0112]) extending from the tool to the structured light source (“the pattern light source and an optional battery are arranged in an external light source unit and are optically connected to the projector e.g. via an optical fiber, directly connected or by use of free space optics” [0112], wherein the projector is attached to the cannula in the proposed combination with the embodiment pertaining to figs. 17a-b).  
Hansen does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.

Regarding claim 8, Hansen further discloses a spectral light source (“pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors” [0093]), wherein the tool further comprises a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” [0092]) configured to emit spectral light waves in a plurality of wavelengths (“it is possible to choose the wavelength” [0124] and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” [0130] which is the source for the projectors [0093]) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range [0133] which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm [0130], which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface), wherein the cable extends to the spectral light source (“optical connection between the pattern light source and the projector is preferably provided by an optical fiber”).  
Hansen does not disclose that the tool is shaft-less.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Durvasula, as applied to claim 2, in further view of Rabindran et al. (US 2020/0315721) (hereinafter “Rabindran”).
Regarding claim 3, Hansen further discloses a robotic arm (“robot arm” [0282] as seen in fig. 17a); with a portion configured to hold the tool at a particular location (as seen in fig. 17a, the robot arm is holding the cannula via its mounting portion and the robot has pegs to hold the mounting portion of the cannula [0282]).
Hansen does not disclose that the tool is shaft-less.
However, Durvasula does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
Modified Hansen does not disclose a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the tool.
However, Rabindran, also in the field of a robotic surgery system, does teach a grasper (“cannula clamp 126”, fig. 3; [0091]) operably coupled to the robotic arm (“the robotic manipulator arm assemblies 120”, fig. 3; [0089] and “instrument holder 122 is pivotably coupled to a distal end of the robotic manipulator arm assembly 120” [0090] wherein “instrument holder 122 includes an instrument holder frame 124, a cannula clamp 126, and an instrument holder carriage 128” [0091]), wherein the grasper is configured to grasp the tool (“cannula clamp 126 can be actuated to couple with, or to uncouple from, the cannula 180” [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the tool as the grasper (clamp) allows for easy coupling and uncoupling of the tool and the robotic arm [0091].

Hansen does not disclose that the tool is shaft-less.
However, Durvasula does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
Modified Hansen does not disclose that the portion holding the tool is a grasper.
However, Rabindran further teaches the grasper (“cannula clamp 126”, fig. 3; [0091]) is configured to releasably grasp the tool (“cannula clamp 126 can be actuated to couple with, or to uncouple from, the cannula 180” [0091]).

Regarding claim 5, Hansen further discloses a control circuit  (“computer system” [0282] and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” [0282]), wherein the control circuit is configured to determine a distance from the projector to the surface of the anatomical structure (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” [0282] as seen in fig. 17b).
Regarding claim 6, the Hansen further discloses the control circuit is further configured to determine the coordinates of the tool in a robotic coordinate system (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” [0282] as seen in fig. 17b, where the projector is attached to the cannula which is mounted to the robot [0282]).  
Hansen does not disclose that the tool is shaft-less.
However, Durvasula does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being 
Regarding claim 7, Hansen further discloses a second robotic arm (“robot may comprise several arms” [0282] and “another robot arm” [0038]); and 
a second tool (“surgical instrument” [0038]) operably coupled to the second robotic arm (“surgical instrument may advantageously be detachably mounted to a robot arm e.g. the same robot arm to which the cannula assembly is mounted or to another robot arm” [0038]), wherein the control circuit (“computer system” [0038]) is further configured to determine a tool-to-tool distance between the tool and the second tool (“computer system is preferably configured for determining a real time relative position between the cannula assembly and at least a portion of the surgical instrument… The real-time relative position may be provided as a real-time distance, such as a real-time minimum distance.” [0038]) and a second distance between the second tool and the anatomical structure (“The computer may be configured for correlating the two sets of position data to determine (e.g. by deducting or otherwise calculating) the real-time position of the surgical instrument relative to the surgical surface. The real-time relative position may be provided as a real-time distance, such as a real-time minimum distance” [0038]).  
Hansen does not disclose that the tool is shaft-less.
However, Durvasula does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
.

Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Durvasula, as applied to claims 8 and 1 respectively, in further view of Irisawa (US 2017/0071475).
Regarding claim 9, Hansen further discloses a control circuit (“computer system” [0282] and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” [0282]).
Modified Hansen does not disclose the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure.  
However, Irisawa, also in the field of tools with attached light emitters, does teach the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure (“sound source position detection unit 30 detects the position of the photoacoustic wave generating source from the photoacoustic image generated by the photoacoustic image generation unit 25” [0067] and “sound source position detection unit 30 may detect the position of the photoacoustic wave generating source at a position deeper than the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determination of a depth of the embedded structure below the surface of the anatomical structure, in order to provide greater visualization to the operator, unable to see from the surface the depth of the structure.
Regarding claim 11, Hansen further discloses the tool (cannula, figs. 17a [0282]) further comprises a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” [0092]) in a plurality of wavelengths (“it is possible to choose the wavelength” [0124] and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” [0130] which is the source for the projectors [0093]) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range [0133] which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm [0130], which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface).
Hansen does not disclose that the tool is shaft-less.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a shaft for an instrument to extend through the end of the tool and therefore the projector was further away from the object.
Modified Hansen does not disclose that the second projector is configured to emit photoacoustic signals.
However, Irisawa, also in the field of tools with attached light emitters, does teach the second projector (“light emitting portion 156”, fig. 3; [0055]) is configured to emit photoacoustic signals (“light emitted from the light emitting portion 156 is emitted to the light absorption member 157. Due to the absorption of the emitted light by the light absorption member 157, a photoacoustic wave is generated” [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a second projector configured to emit photoacoustic signals in order to “visualize the inside of the body based on the photoacoustic waves” [0006], and not be limited to only imaging the surface of the object.

However, Irisawa further teaches a receiver (probe 11, fig. 1; [0059]) configured to detect ultrasonic vibrations of the photoacoustic signals (“probe 11 is an acoustic wave detection unit, and has a plurality of detector elements (ultrasound transducers) arranged in a one-dimensional manner. The probe 11 detects photoacoustic waves generated from the light absorption member 157 (refer to FIG. 3) after the insertion needle 15 is inserted into the subject” [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate photoacoustic imaging with a second projector and receiver in order to “visualize the inside of the body based on the photoacoustic waves” [0006], and not be limited to only imaging the surface of the object.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Durvasula, as applied to claim 1, in further view of in further view of Choi et al. (US 2011/0257661) (hereinafter “Choi”).
Regarding claim 10, Hansen further discloses the robotic surgical system further comprises: a robotic arm (“robot arm” [0282] as seen in fig. 17a).
Hansen does not disclose that the tool is shaft-less.
However, Durvasula does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).

Modified Hansen does not disclose the tool further comprises a first magnet; and a second magnet operably coupled to the robotic arm, wherein a magnetic attraction between the first magnet and the second magnet allows the robotic arm to maneuver the tool.
However, Choi, also in the field of a robotic surgery system, does teach the tool (“bendable tube 36”, fig. 7 [0120]); further comprises a first  magnet (“cannula module 29 made from a magnetic object” [0122] and this magnetic object may be made of “material having a magnetic quality, such as a magnet or metal, etc” [0119], where “bendable tube 36, such as a rubber tubing, etc., may be connected to the cannula module 29” [0119]); and a second magnet (“magnet unit 22”, fig. 7; “magnet unit 22, such as of a permanent magnet or electromagnet” [0120]) operably coupled to the robotic arm (“the magnet unit 22 for moving the cannula module 29 may be mounted on the robot arm 20” [0121] and seen in fig. 7), wherein a magnetic attraction between the first magnet and the second magnet allows the robotic arm to maneuver the tool (“by moving the magnet unit 22, such as of a permanent magnet or electromagnet, etc., outside the skin, the cannula module 29 inserted into the body can be moved by way of magnetic force” [0120]).  
.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0014851) (hereinafter “Hansen”) in view of Durvasula (US 2013/0296712) and Choi et al. (US 2011/0257661) (hereinafter “Choi”).
Regarding claim 18, Hansen discloses a robotic tool (“minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot” [0282]), comprising:
a proximal component (“robot arm” [0282] as seen in fig. 17a); and
a distal component (“cannula”, figs. 17a [0282]), comprising:
a first projector (“cannula assembly comprises a projector” [0282], and as seen in fig. 17a, the projector is attached to the cannula) configured to emit a structured light pattern on a surface of an anatomical structure (“cannula assembly comprises a projector projecting a light pattern, which is reflected by the surgical surface as illustrated with the cross hatched pattern” [0282] and as seen in fig. 17a); and
a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” [0092]) configured to emit spectral light in a plurality of wavelengths (“it is possible to choose the wavelength” [0124] and “the pattern light source is configured for emitting at 
Hansen does not disclose that the tool is shaft-less.
However, Durvasula, also in the field of projecting light patterns for distance measurements, does teach a shaft-less tool (“surgical instrument “N”” [0023], fig. 3, which is shaft-less as defined by the present application’s specification which is defined as “does not include a tool shaft that extends through a trocar” [0166], which has a projector attached to it as described in [0021]-[0023] as seen in fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a shaft-less tool as this would allow the projector to be mounted at the end of the tool, and therefore as close as possible to the object being examined, which allows for “the light pattern 145… [to] include actual dimensions of the projected shapes” [0024], which was not possible in Hansen’s invention as Hansen’s tool had a 
Modified Hansen does not disclose the proximal component comprises a first magnet; and the distal component comprises a second magnet, wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue.
However, Choi, also in the field of a robotic surgery system, does teach the proximal component (robot arm 20, fig. 7; [0121]) comprises a first magnet (“the magnet unit 22 for moving the cannula module 29 may be mounted on the robot arm 20” [0121] and “magnet unit 22, such as of a permanent magnet or electromagnet” [0120], as seen in fig. 7); and the distal component (“bendable tube 36”, fig. 7 [0120]) comprises a second magnet (“cannula module 29 made from a magnetic object” [0122] and this magnetic object may be made of “material having a magnetic quality, such as a magnet or metal, etc” [0119], where “bendable tube 36, such as a rubber tubing, etc., may be connected to the cannula module 29” [0119]), wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue (“by moving the magnet unit 22, such as of a permanent magnet or electromagnet, etc., outside the skin, the cannula module 29 inserted into the body can be moved by way of magnetic force” [0120]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a first magnet on the proximal component and a second magnet on the distal component so proximal component to maneuver the distal component via magnetic attraction as this would allow for a more secure attachment of the tool 
Regarding claim 19, Hansen further discloses a flexible cable (“optical fiber” [0112]) extending from the distal component to a light source (“the pattern light source and an optional battery are arranged in an external light source unit and are optically connected to the projector e.g. via an optical fiber, directly connected or by use of free space optics” [0112], wherein the projector is attached to the cannula in the proposed combination with the embodiment pertaining to figs. 17a-b).
Regarding claim 20, Hansen further discloses the light source is configured to provide light to the first projector and the second projector (“pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors” [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793